Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.

Response to Amendment

In response to applicant’s amendment received on 12/30/2021, all requested changes to the claims have been entered.   




Response to Argument

Applicant’s arguments filed on 12/30/2021 have been considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

 

A.	Claim 2, 3, 8, 9, 14, 15, 20, 21 and 30-33 are rejected under 35 USC 103 as being unpatentable over CAO et al. (US 2017/0154456) in view of High Dynamic Ranger (“Measuring the complete dynamic range with spot metering”, https://www.highdynamicranger.com/measuring-the-complete-dynamic-range-with-spot-metering/, Feb 2, 2016), Duran et al. (US 2018/0343375) and Martinez Bauza et al. (US Patent 10,368,053).


With respect to claim 2, CAO et al teach a sensor to image an environment (104); a graphics processor (ref label 110); a central processing unit (ref label 120); and a memory including a set of instructions (ref label 106), which when executed by one or more of the graphics processor or the central processing unit, cause the computing system to: identify a plurality of capture images captured by the sensor at a plurality of shutter times, wherein the plurality of capture images is to include at least an under-exposed image (ref label 106A), and an over-exposed image(ref label 106C); and combine at least the under-exposed image, and the over-exposed image into a single high dynamic range (HDR) image (ref label 199). (Fig. 1; para [0048]).
      	CAO et al.  do not teach expressly when executed, cause the computing system to: enable the sensor to begin collecting image pixel data corresponding to luminance of light focused on the sensor before identification of the plurality of capture images;
identify a first exposure estimate for an image captured during the initial exposure measurement period based on one or more of an average of intensity values identified from the image pixel data or a comparison of the intensity values to a threshold, wherein the intensity values correspond to the luminance; determine that the first exposure estimate corresponds to an exposure level of the under- exposed image; set a first shutter time associated with the first exposure estimate as one of the plurality of shutter times. And identify a second exposure estimate for a second image captured during the initial exposure measurement period; in response to an identification that the second exposure estimate is over-exposed, capture the plurality of capture images at the plurality of shutter times.
      	High Dynamic Ranger teaches that when executed, cause the computing system to: enable the sensor to begin collecting image pixel data corresponding to luminance of light focused on the sensor before identification of the plurality of capture images (Camera setting, Spot metering mode, focus point to the brightest part of the scene and focus point to the darkest part of the scene).
Duran et al.  teach identify a first exposure estimate for an image captured during the initial exposure measurement period based on one or more of an average of intensity values identified from the image pixel data or a comparison of the intensity values to a threshold, wherein the intensity values correspond to the luminance; determine that the first exposure estimate corresponds to an exposure level of the under- exposed image(short exposure) (para [0166]); set a first shutter time (exposure time) associated with the first exposure estimate as one of the plurality of shutter times (para [0182]).
Martinez Bauza et al. teach identify first and second exposure estimate for a second image captured during the initial exposure measurement period; in response to an identification that the second exposure estimate is over-exposed, capture the plurality of capture images at the plurality of shutter times (iterative process) (col. 12 lines 30-41).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to determine the plurality of shutter times based on the collected image pixel data is over exposed in the method of CAO et al.
      	The suggestion/motivation for doing so would have been that to make full range HDR image.
Therefore, it would have been obvious to combine High Dynamic Ranger, Duran et al.   and with CAO et al. Martinez Bauza et al. to obtain the invention as specified in claim 2.


With respect to claim 3, CAO et al teach that the instructions, when executed, cause the computing system to: identify a plurality of detection images from the sensor; and determine the plurality of shutter times based on the plurality of detection images (Fig. 1; para [0006], exposure time).  

           Claim 8 is rejected as same reason as claim 2 above.
           Claim 9 is rejected as same reason as claim 3 above.
           Claim 14 is rejected as same reason as claim 2 above.
           Claim 15 is rejected as same reason as claim 2 above.
           Claim 20 is rejected as same reason as claim 3 above.
           Claim 21 is rejected as same reason as claim 3 above.

With respect to claim 30, Duran et al.  teach determine one or more of a number of the intensity values that exceed the threshold or a percentage of the intensity values that exceed the threshold; and determine the first exposure estimate based on the one or more of the number of the intensity values or the percentage of the intensity values (para [0182], the ideal exposure time for the short exposure is equal to a ratio of a light intensity target to an average light intensity for the short exposure multiplied by the short exposure time).

           Claim 31 is rejected as same reason as claim 30 above.
           Claim 32 is rejected as same reason as claim 30 above.
           Claim 33 is rejected as same reason as claim 30 above.


B.	Claim 4, 10, 16 and 22 are rejected under 35 USC 103 as being unpatentable over CAO et al. (US 2017/0154456) and High Dynamic Ranger (“Measuring the complete dynamic range with spot metering”, https://www.highdynamicranger.com/measuring-the-complete-dynamic-range-with-spot-metering/, Feb 2, 2016) , Duran et al. (US 2018/0343375) and Martinez Bauza et al. (US Patent 10,368,053) in further view of Bruls et al. (US 2013/0108183).

With respect to claim 4, CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. teach all the limitations of claim 3 as applied above from which claim 4 respectively depend.
CAO et al. also teach that the plurality of capture images is to include a well exposed image (normal exposed image 106B), the instructions, when executed, cause the computing system to combine the under- exposed image, the well exposed image and the over-exposed image into the single HDR image (Fig. 1; para [0048]).  
      	CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. do not teach expressly that the plurality of detection images corresponds to a plurality of capture images from a previous HDR image.
      	Bruls et al. teach the plurality of detection images corresponds to a plurality of capture images from a previous HDR image (para [0155] and [0244]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to detect images corresponds to a plurality of capture images from a previous HDR image in the method of CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al.
      	The suggestion/motivation for doing so would have been that to make better image, previous HDR image can be referenced.
Therefore, it would have been obvious to combine Bruls et al. with CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. to obtain the invention as specified in claim 4.

With respect to claim 10, claim 10 is rejected same reason as claim 4 above.
With respect to claim 16, claim 16 is rejected same reason as claim 4 above.
With respect to claim 22, claim 22 is rejected same reason as claim 4 above.

C.	Claim 5, 6, 11, 12, 17, 18 , 23 and 24 are rejected under 35 USC 103 as being unpatentable over CAO et al. (US 2017/0154456) High Dynamic Ranger (“Measuring the complete dynamic range with spot metering”, https://www.highdynamicranger.com/measuring-the-complete-dynamic-range-with-spot-metering/, Feb 2, 2016)  Duran et al. (US 2018/0343375) and Martinez Bauza et al. (US Patent 10,368,053) in further view of Kiser et al. (US 2018/0048801).
With respect to claim 5, CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. teach all the limitations of claim 3 as applied above from which claim 5 respectively depend.
      	CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. not teach expressly when executed, cause the computing system to determine an exposure estimate for each respective image of the plurality of detection images based on a count of a number of pixel values of the respective image that are greater than a plurality of predetermined threshold values.  
      	Kiser et al. teach when executed, cause the computing system to determine an exposure estimate for each respective image of the plurality of detection images based on a count of a number of pixel values of the respective image that are greater than a plurality of predetermined threshold values (specific amount)  (para [0105]).
        	At the time of effective filing, it would have been obvious to a person of ordinary skill in the art to define a pixel to be saturated if its value is greater than some specific amount in the method of CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. 
      	The suggestion/motivation for doing so would have been that to define pixels to be corrected for better image.
Therefore, it would have been obvious to combine Kiser et al. with CAO et al., High Dynamic Ranger, Duran et al. and Martinez Bauza et al. to obtain the invention as specified in claim 5.

With respect to claim 6, Kiser et al. teach that the plurality of predetermined threshold values includes a saturated threshold value corresponding to a maximum pixel value generated by the sensor (para [0105]).

With respect to claim 11, claim 11 is rejected same reason as claim 5 above.
With respect to claim 12, claim 12 is rejected same reason as claim 6 above.
With respect to claim 17, claim 17 is rejected same reason as claim 5 above.
With respect to claim 18, claim 18 is rejected same reason as claim 6 above.
With respect to claim 23, claim 23 is rejected same reason as claim 5 above.
With respect to claim 24, claim 24 is rejected same reason as claim 6 above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randolph Chu whose telephone number is 571-270-1145.  The examiner can normally be reached on Monday to Thursday from 7:30 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663